Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 8, 12 and 14 are objected to because of the following informalities:  in claim 1, line 9 and claim 14, line 12, “the part” lacks proper antecedent basis.  In claim 3, line 2, “a lock plate” should be – the lock plate --.  In claim 8, line 1, -- in – should be inserted after “formed”.  In claim 12, penultimate line, “the multiple circular positions of the lock plate” lacks proper antecedent basis.  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMullen et al 2004/0014350.
Regarding claim 1, McMullen et al discloses (see Figure below) an electric connector 14, used for being electrically connected with another adaptive connector 12, comprising: a first shell, in which at least one electric connection point capable of being connected with the other connector being accommodated; a lock plate, which is relatively fixed with the first shell; a second shell, which is at least partially located on the outer side of the lock plate and can slide relative to the first shell so as to be located at a first position (Figure 1) or a second position (Figure 2) relative to the first shell, wherein when the second shell is located at the first position, the part, located on the outer side of the lock plate, of the second shell deforms the lock plate towards the inner side so that the lock plate is tightly pressed with the outer surface of an outer shell of the other connector for frictional locking, and when 

    PNG
    media_image1.png
    949
    1903
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    9
    13
    media_image2.png
    Greyscale
	Regarding claim 10, McMullen et al discloses the second shell comprises an annular shell part matched with the lock plate.
Regarding claim 11, McMullen et al discloses a first slope is arranged on the inner side face of the annular shell part, a second slope is arranged on the lock plate, and the first slope moves relative to the second slope so that the lock plate deforms towards the inner side.
Regarding claim 12, McMullen et al discloses the lock plate is ring-shaped, the inner side of the lock plate forms an accommodating cavity of the outer shell of the other connector, and when the second shell is located at the first position, the second shell deforms the multiple circular positions of the lock plate towards the inner side.
.
Claims 2-9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record discloses or teaches the actuating assembly comprising a rotating shaft and handles; in combination with the rest of the subject matter of the respective base claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GARY F PAUMEN/              Primary Examiner, Art Unit 2833